DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 1-3 of applicant arguments/remarks, filed 1/12/21, with respect to the rejections of claims 1-6, 9-14, 22, and 23 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180) and Teague (US Pat. 5,381,962) have been fully considered but they are not persuasive.
Firstly, on page 2 of arguments/remarks filed 1/12/21, Applicant argues that neither Adams nor Teague disclose a remote control that communicates an electrical signal to a controller to engage or disengage a clutch.
Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an electrical signal…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Adams discloses a cleaning system (10), comprising: 
an engine (16); 
a high-pressure pump (20) [Fig. 1; ¶0022, ¶0026]; and

Adams teaches a remote control (i.e. control switch 50) located remote from the clutch assembly (32), the remote control configured to communicate a [electrical] signal to engage or disengage the clutch assembly to selectively actuate the pump [Fig. 1; ¶0033].  Paragraph [¶0033] of Adams recites: 
“The control switch 50 is electrically connected to a battery 52 or other convenient power supply (e.g. the vehicles battery) and to the clutch 32.  Thus, by manipulating the control switch 50, an operator can selectively turn the clutch 32 on and off as desired”.
Adams does not, however, disclose a controller located remote from the remote control (50), wherein said controller is configured to receive a signal from the remote control instructing the controller to engage or disengage the clutch assembly.  However, it is old and well-known in the art to utilize such a configuration of controller and remote control as claimed to selectively actuate a pump within a cleaning system.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]; or, alternately, 184 in wired embodiment of Fig. 8 [col. 8, lines 38-48]) configured to selectively actuate the pump, and wherein said controller is configured to receive a signal communicated from a remote control (12 in wireless embodiment of Fig. 2 [col. 5, lines 47-54]; or, alternately, 124 in wired embodiment of radio wave signals (42) communicated from the remote control (i.e. on/off switch 12 of radio transmitter 10) into control signal instructions to turn the pump (58) on or off via motor relay (60), wherein “if the motor is a gas or diesel motor, the motor relay may be… a clutch relay” [see Fig. 1; col. 4, lines 27-47; col. 5, lines 47-52].  Alternately, in said wired embodiment of Figure 8, the controller (i.e. “separate controller” at 184) is configured to directly receive electrical control signals communicated from the remote control (i.e. switch 124) that are converted into control signal instructions to turn the pump (168) on or off via motor relay (154) [see Fig. 8; col. 8, lines 38-65].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Adams such that the pump further incorporate a controller, as taught by Teague, in order to predictably receive a signal from the remote control (Adams: 50) instructing the controller to engage or disengage the clutch assembly to selectively turn the pump on and off as desired by the operator [Teague: col. 4, line 34 – col. 5, line 13; col. 7, lines 42-67].  Therefore in said modified system of Adams in view of Teague, the remote control (Adams: control switch 50) is located remote from the controller (Teague: 48 or 184, incorporated in the pump 20 of Adams) and is configured to communicate a signal instructing the controller to engage or disengage the clutch assembly for selective actuation of the pump.  On this basis, Adams in view of Teague meets every feature defined by claim 1.  Therefore, the rejections of claims 1-6, 9-14, 22, and 23 under 35 U.S.C. 103 in view of US Pub. 2007/0262180 to Adams (“Adams”) and US Pat. 5,381,962 to Teague (“Teague”) are maintained.
Secondly, on pages 2-3 of arguments/remarks filed 1/12/21, Applicant argues that one in the art would have no reason to combine Adams and Teague as proposed. 
Examiner respectfully disagrees.  As the Supreme Court noted in KSR, “[r]igid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it” (KSR Intl. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007)).  Motivations for combinations may be gleaned implicitly from the cited art or from “common sense”.  As per MPEP 2143, exemplary rationales supporting a conclusion of obviousness include “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results”.  Adams teaches a remote control (i.e. control switch 50) located remote from the clutch assembly (32), the remote control configured to communicate a signal to engage or disengage the clutch assembly to selectively actuate the pump [Fig. 1; ¶0033].  Adams does not, however, disclose a controller located remote from the remote control (50), wherein said controller is configured to receive a signal from the remote control instructing the controller to engage or disengage the clutch assembly.  However, it is old and well-known in the art to utilize such a configuration of controller and remote control as claimed to selectively actuate a pump within a cleaning system.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]; radio wave signals (42) communicated from the remote control (i.e. on/off switch 12 of radio transmitter 10) into control signal instructions to turn the pump (58) on or off via motor relay (60), wherein “if the motor is a gas or diesel motor, the motor relay may be… a clutch relay” [see Fig. 1; col. 4, lines 27-47; col. 5, lines 47-52].  Alternately, in said wired embodiment of Figure 8, the controller (i.e. “separate controller” at 184) is configured to directly receive electrical control signals communicated from the remote control (i.e. switch 124) that are converted into control signal instructions to turn the pump (168) on or off via motor relay (154) [see Fig. 8; col. 8, lines 38-65].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Adams such that the pump further incorporate a controller, as taught by Teague, in order to predictably receive a signal from the remote control (Adams: 50) instructing the controller to engage or disengage the clutch assembly to selectively turn the pump on and off as desired by the operator [Teague: col. 4, line 34 – col. 5, line 13; col. 7, lines 42-67].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary the rejections of claims 1-6, 9-14, 22, and 23 under 35 U.S.C. 103 in view of US Pub. 2007/0262180 to Adams (“Adams”) and US Pat. 5,381,962 to Teague (“Teague”) are maintained.
Applicant's arguments, see page 3 of applicant arguments/remarks, filed 1/12/21, with respect to the rejections of claims 15-17 and 21 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180), Teague (US Pat. 5,381,962), and Kern (US Pat. 4,947,700) have been fully considered but they are not persuasive.
On page 3 of arguments/remarks filed 1/12/21, Applicant argues that Examiner has not pointed to anything in the references suggesting one would modify the systems of Adams and Teague with the automotive torsional damper system of Kern.
Examiner respectfully disagrees.  As per MPEP 2143, exemplary rationales supporting a conclusion of obviousness include “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results” and “(B) Simple substitution of one known element for another to obtain predictable results”.  Adams teaches one embodiment wherein the pump (20) comprises a shaft (24) attached to a pulley (26) in tandem (via belt 30) with an accessory pulley (28) that is operably mounted to the 
 “As an alternative with certain engine configurations, it is possible to couple the shaft 24 of the pump 20 directly to a "driven member" of the engine, such as but not limited to the shaft to which the accessory pulley 28 is connected.  (As used herein, a "driven member" is a portion of the engine 16 that undergoes motion, usually rotational motion, whenever the engine is running.) As another alternative, the shaft 24 can be coupled to a driven member using one or more gears, as in a gear train, or using a combination of gears and pulleys, for example.  As yet another alternative (not shown), the engine 16 can include a turbine or analogous device, as a "driven member," wherein the turbine is rotated by flow of exhaust gases from the engine, and the turbine is operably coupled (e.g., by a gear train or the like, if required) to the shaft 24.” [¶0026].
Adams does not, however, explicitly disclose “a flywheel housed in a flywheel housing” driven by the engine, wherein “the clutch assembly is mounted to the flywheel housing” as claimed.  However it is old and well-known in the art to utilize such a flywheel/housing driven by an engine and mounted to a clutch assembly.  For example, Kern similarly discloses a system comprising clutch assembly (26) mounted to a flywheel housing (14) via a vibration dampening adapter (18) for selective coupling with an engine (10) [Fig. 1-3; col. 4, lines 5-21].  Therefore it would have been obvious to the rejections of claims 15-17 and 21 under 35 U.S.C. 103 in view of US Pub. 2007/0262180 to Adams (“Adams”), US Pat. 5,381,962 to Teague (“Teague”), and US Pat. 4,947,700 to Kern et al. (“Kern”) are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711